 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   JOSHUA J. GODHART,
                                                            Case No.: 2:19-cv-01541-JAD-VCF
 9          Plaintiff(s),
                                                                          ORDER
10   v.
                                                                      (Docket No. 39)
11   TESLA, INC.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s request for an ADA accommodation at the early
14 neutral evaluation in this case on January 6, 2020, at 9:30 a.m. Docket No. 39. Plaintiff asks to
15 use “an Auxiliary Device to capture the details” of the early neutral evaluation. Id. at 1.
16          The Court GRANTS Plaintiff’s request. Docket No. 39.
17         IT IS SO ORDERED.
18         Dated: December 3, 2019
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
